DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 6,325,362 B1 to Massey.

A) As per Claims 1 & 10, Massey teaches a method for cooling an open air vehicle (Massey: Figure 1), the method comprising: 

powering a water pump (Massey: Figure 8, Item 16), via a battery, the water pump in liquid communication with the water tank; 
pumping water from the water pump through one or more hoses, the one or more hoses having one or misting tips on each end of the hoses (Massey: Figure 1, hoses 17a to tip 40); and 
providing one or more air blowers coupled to the water pump that distributes cold air and water flowing out of the misting tips (Massey: blowers in 34d).

B) As per Claims 2 & 13, Massey teaches that the one or more misting tips are configured within a predetermined distance of the one or more air blowers (Massey: best shown in Figure 4).

C) As per Claim 3, Massey teaches that a water filter for removing particles from the water (Massey: Figure 6, Item 90).

D) As per Claims 5 & 12, Massey teaches that the one or more air blowers are one or more fans have a plurality of different speeds (Massey: Figure 4, Item 66; Col. 4, lines 13-16).

E) As per Claim 6, Massey teaches that the one or more air blowers comprise one or more vents for directing the air outwards towards a user (Massey: Figure 2, Items 38a, 38b).

F) As per Claims 9 & 14, Massey teaches that the open air vehicle is a golf cart (Massey: Figure 1).


Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 8,403,304 B2 to Petersen.


storing water in a water tank (Petersen: Figure 1, Item 11) the water tank positioned within a housing on the open air vehicle; 
powering a water pump (Petersen: Figure 1, Item 15), via a battery (Petersen: Figure 1, Item 14), the water pump in liquid communication with the water tank; 
pumping water from the water pump through one or more hoses, the one or more hoses having one or misting tips on each end of the hoses (Petersen: Figure 1, hoses 18 to nozzle 20); and 
providing one or more air blowers coupled to the water pump that distributes cold air and water flowing out of the misting tips (Petersen: Figure 1, Item 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey in view of US Patent Number 5,613,371 to Nelson.

A) As per Claim 4, Massey teaches all the limitations except that the water filter is placed between the water tank and the water pump.
However, Nelson teaches a water filter is placed between the water tank and the water pump (Nelson: Figure 2, Item 15).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Massey by placing the water filter between the tank and pump, as taught by Nelson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Massey with these aforementioned teachings of Nelson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the water filter placement of Nelson for the water filter placement of Massey. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 7 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey in view of US Patent Publication Number 2009/0308565 A1 to Jones.

A) As per Claims 7 & 11, Massey teaches all the limitations except explicitly that the battery is charged by a battery charger.
However, Jones teaches a battery charged by a battery charger (Jones: Paragraph 0012).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Massey by having a battery charger, as taught by Jones, with .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of US Patent Publication Number 2002/0029415 A1 to Meacham.

A) As per Claim 8, Petersen teaches all the limitations except that the one or more misting tips have a position that is adjusted by one or more metal coils.
However, Meacham teaches tips adjusted by one or more metal coils (Meacham: Figure 2, Item 32).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Petersen by adding metal coils around the piping, as taught by Meacham, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Petersen with these aforementioned teachings of Meacham with the motivation of allowing flexibility while preventing kinking and wear on the ends of the piping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762